

114 S1682 IS: Iran Sanctions Relief Oversight Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1682IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Kirk (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo extend the Iran Sanctions Act of 1996 and to require the Secretary of the Treasury to report on
			 the use by Iran of funds made available through sanctions relief.
	
 1.Short titleThis Act may be cited as the Iran Sanctions Relief Oversight Act of 2015. 2.Extension of Iran Sanctions Act of 1996Section 13(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2026.
		3.Report on use by Iran of funds made available through sanctions relief
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report assessing the following:
 (1)The monetary value of any direct or indirect forms of sanctions relief that Iran has received since the Joint Plan of Action first entered into effect.
 (2)How Iran has used funds made available through sanctions relief, including the extent to which any such funds have facilitated the ability of Iran—
 (A)to provide support for— (i)any individual or entity designated for the imposition of sanctions for activities relating to international terrorism pursuant to an Executive order or by the Office of Foreign Assets Control of the Department of the Treasury on or before the date of the enactment of this Act;
 (ii)any organization designated by the Secretary of State as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) on or before the date of the enactment of this Act;
 (iii)any other terrorist organization, including Hamas, Hezbollah, or Palestinian Islamic Jihad; or (iv)the regime of Bashar al-Assad in Syria;
 (B)to advance the efforts of Iran or any other country to develop nuclear weapons or ballistic missiles overtly or covertly; or
 (C)to commit any violation of the human rights of the people of Iran. (3)The extent to which any senior officials of the Government of Iran have diverted any funds from sanctions relief into their personal accounts.
 (b)Form of reportsEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Joint Plan of ActionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, and the extension thereto agreed to on November 24, 2014.